Duckworth, Chief Justice.
Whore, as in this case, the petition was in two counts, in which the prayer was for a money judgment in a slated amount in the first count, and for reformation of a contract and for the stated amount in count two, and the jury returned a verdict for the plaintiff for the sum sued for and the judgment followed the verdict, the prayer for reformation was not granted, hence the Court of Appeals and not this court has jurisdiction of the writ of error; the exception being to the failure to grant a motion for new trial in which the jury returned a verdict for a money judgment, and the writ of error must be *625Transí erred to the Court o] Appeals.
Argued September 10, 1956
Decided October 10, 1956.
Rupert A. Brown, Ben F. Cheek, R. Howard Gordon, for plaintiff in error.
Johnson & Johnson, R. U. Harden, Marshall L. Allison, contra.

All the Justices concur, except Wyatt, P. J., not participating.